Citation Nr: 1414122	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO. 08-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2002 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2007 rating decision, in pertinent part, granted service connection for PTSD, and assigned a 10 percent initial rating effective from September 29, 2006.

The initial rating matter was previously before the Board in December 2011, when the Board, inter alia, awarded an initial evaluation of 50 percent for the service-connected PTSD, and the Veteran appealed the Board's denial of an initial rating in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and remanded the matter to the Board for further analysis of whether a higher initial evaluation was warranted. 

In light of the instructions of the July 2012 Court-adopted JMR, the Board, inter alia, remanded the initial rating issue for additional evidentiary development in July 2013.  The RO/AMC, having substantially complied with the Board's remand instructions, returned the Veteran's appeal to the Board for further appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As will be discussed in greater detail below, during the pendency of the appeal for a higher initial rating for PTSD, the matter of unemployability due to service-connected PTSD has been raised by the record.  The TDIU claim has been recognized as part and parcel of the initial rating appeal and it is for appellate consideration.  Accordingly, the issues for Board consideration are as listed on the title page of this decision.


FINDINGS OF FACT

1. During the entire period on appeal, the Veteran's PTSD symptoms most nearly approximate occupational and social impairment with reduced reliability and productivity.

2. The most probative evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1. During the entire period on appeal, the criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2. The criteria for the award of a TDIU have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. §  3.159(b)(3).  The RO has provided the Veteran the required statement of the case, discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  Therefore, the Board finds the Veteran has been informed of what is necessary to achieve higher ratings for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports associated with the VA examinations, along with VA treatment records, and lay evidence.  The Veteran has not reported receiving any private treatment for his PTSD.  The Veteran was also offered a hearing before the Board but declined.

The issues on appeal were previously before the Board and were remanded in July 2013 to obtain a VA examination to evaluate his PTSD and an examination to provide an opinion on the issue of entitlement to a TDIU.  The Veteran was subsequently afforded psychiatric and general medical examinations in August 2013.  The examiners reviewed the claims file, and interviewed and examined the Veteran.  Supporting rationale was provided for all opinions proffered and information necessary to rate the Veteran's PTSD was provided.  The Board therefore finds the opinions and rationale to be adequate and that the examinations substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.

The Veteran was provided additional VA examinations in April 2007, October 2009, and June 2012.  The Board finds that these examinations are thorough and also adequate upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file and medical history, and provided the information necessary to evaluate his disability under the applicable rating criteria.  Moreover, neither the Veteran nor his representative have objected to the adequacy of the examinations and have not asserted that the Veteran's condition has gotten worse since either the August 2013 examination.

For the reasons expressed above, the Board finds that no further assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id. VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for PTSD was granted in the April 2007 rating decision on appeal with a 10 percent initial rating granted, effective from September 29, 2006, the first day following separation from duty.  Thereafter, in a December 2011 decision by the Board, a 50 percent initial rating was assigned.  The Veteran contends that an initial evaluation exceeding 50 percent is warranted.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  The Board has also considered that the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2013).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships. 

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides:

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

When seen in a VA outpatient treatment clinic in February 2008, the Veteran reported he had nightmares and flashbacks.  The GAF score was 55.  In March 2009, he reported increased memory impairment.  He was visibly distressed at the mention of his experiences in Iraq.  He had avoidance tendencies. 

The Veteran underwent several VA examinations in connection with his claim.  The April 2007 VA psychiatric examination report reflects that the Veteran reported sleep disturbance, poor concentration and forgetfulness.   He related he felt somewhat detached and that he had difficulty getting along with his family and friends.  He described having nightmares two times a week.  He added he had problems with irritability and that he gets mad easily.  The mental status evaluation revealed he appeared to be minimizing his problems.  He could only recall one of three words he was asked to remember.  The Veteran did report trying to reconcile with his ex-wife and stated that he spent his weekends playing golf or fishing with friends.

At the October 2009 VA psychiatric examination, the Veteran claimed he had no desire to get out of bed and do anything.  He stated he does not like crowds.  He was able to recall only two of three words and he could not complete serial 7's.  He had thoughts and recollections of when he was injured by an IED.  The examiner noted the Veteran found it difficult to be around large groups of people and that he described himself as emotionally numb.  He continued to be easily startled by loud noises and was always on guard.  It was indicated that while the number of his nightmares was reduced, he still had bad dreams about once every two weeks.  The Veteran did report attending community college and maintaining a 3.4 GPA with no problems at school.  He also reported that he had been unemployed since he was laid off from his last job in September 2008 when the warehouse he worked at closed.  The examiner assessed a GAF score of 58-60.

In a December 2009 statement the Veteran reported that he hated his life, quit school, could not find a job, and hated crowds and strangers.  He indicated that he was a "loose cannon" and did not have much desire to achieve.  He also reported that he no longer wanted to become a teacher because he could not tolerate children.

The June 2012 VA examination report reflects that the Veteran stopped attending college in December 2009 because he did not see himself interacting with others.  The Veteran stated that he had been employed since January 2010 and reported no problems at work as he worked the night shift and did not have to interact with anyone.  The report reflects that the Veteran lived with his girlfriend and three year old son during the week and stayed with his parents and six year old daughter on the weekends.  He also reported spending his weekends playing golf with friends and attending holiday barbeques.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  He concluded that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 58 was assessed.

The Veteran underwent a final VA examination in August 2013.  The report reflects that the Veteran appeared to be mildly depressed with congruent affect.  He was well oriented, casually dressed and his speech and thought were clear and discernable and logically organized.  He reported not caring about anything but his kids and their happiness.  He could only recall one of three words he was asked to remember.  No suicidal or homicidal thoughts were reported.  The Veteran also stated that he had recently split up with his girlfriend and was now living with his parents or staying at his sister's place.  Additionally, he stated that he had not spent as much time with his friends in the past year but had continued to spend time with his children.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships.  He concluded that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A GAF score of 55 was assessed.

After careful consideration, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD symptoms have not been met.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence reflects that the Veteran's PTSD has not manifested symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, including work, family relations, school, judgment, thinking, or mood.  Initially, the Board notes that the June 2012 and August 2013 VA examiners opined that the Veteran's PTSD manifested symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (30 percent disability).  The evidence also reflects that during the entire period the Veteran's GAF scores ranged from 55-62 which is indicative of mild to moderate symptoms.

As described, the evidence reflects that the Veteran was either employed full-time or in school for the large majority of the period on appeal.  He reported no problems at work at either his first or second job following separation.  He also reported no problems while attending college where he maintained a 3.4 GPA.  The Veteran asserted that he has no problems at work because he currently works the night shift when there are few individuals around.  However, the Board does not find that this rises to the level of a deficiency in work but rather more closely reflects issues with reliability and productivity that are encompassed by a 50 percent disability rating.  The evidence also reflects that he left school because he no longer wanted to be a teacher and could not use his degree.  There is no evidence that he quit school because of problems he was having while attending college, such as finishing assignments, maintaining a suitable GPA, or attending classes.  Moreover, the evidence does not reflect that the Veteran experiences any deficiencies in mood, judgment, or thinking.  While the Veteran's mood during the period on appeal was described as mildly depressed, his depression does not appear to interfere with his daily activities or his ability to maintain employment.  The examination reports also reflect no deficiencies in the Veteran's thinking or judgment.  At no point were any delusions or hallucinations reported and the Veteran's thought content was found to be logical and organized at all times.  The Board notes that the Veteran experiences memory impairment, however, as described the level of impairment is mild.  Socially, the Veteran reported spending his weekends playing golf with his friends, hunting, fishing, or spending time with his children.  While the Veteran indicated that he had spent less time with his friends over the past year, he continued to live with his parents and see his children and sister regularly.  It is notable that the Veteran has had relationship troubles that he attributes to his PTSD.  However, this again is a symptom that is contemplated by a 50 percent evaluation.

In sum, the Veteran's symptoms do not warrant a higher initial evaluation.  The evidence reflects that his PTSD is not productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.  During the majority of the period on appeal the Veteran successfully maintained gainful employment on a full-time basis and had success in college.  He also reported spending time with his friends and family regularly.  No deficiencies in judgment or thought were reported at any time and the GAF scores reflect mild to moderate symptomatology.  These symptoms more closely approximate occupational and social impairment with reduced reliability and productivity.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for PTSD (50 percent disabling), headaches (noncompensable prior to December 14, 2011 and 30 percent disabling thereafter), left shoulder bursitis (10 percent prior to July 21, 2009 and 20 percent disabling thereafter), spondylosis of the lumbar spine (10 percent disabling), and tinnitus (10 percent disabling).  The Veteran's total disability evaluation was 60 percent prior to July 21, 2009, 70 percent from July 21, 2009 through December 13, 2011, and 80 percent from December 14, 2011.  As such, he met the minimum schedular criteria as of July 2009.  While the Veteran did not meet the minimum schedular requirements prior to July 2009, as explained below, the Board does not find that a TDIU is warranted or that referral to the Director of Compensation and Pension for extraschedular consideration under 38 C.F.R. § 4.16(b) is appropriate in this case.

The Board finds that the probative and persuasive evidence reflects that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

In a statement received in December 2009, the Veteran reported he had quit college and could not find a job.  However, evidence indicates that the Veteran has been employed since January 2010.  (See August 2013 VA examination report).  The evidence also reflects that the Veteran was employed from May 2007 to September 2008 before he was laid off when the warehouse he was working at closed.  (See October 2009 VA examination report).  The Veteran did not report any problems at either place of employment.  Furthermore, the Veteran was provided with a general medical examination in August 2013 to determine if his service-connected disabilities prevented him from finding and maintaining substantially gainful employment.  The examiner examined the Veteran and reviewed the claims file.  It was noted that the Veteran had been employed for approximately two years after separation before attending college, and that he was currently employed.  He ultimately concluded that the Veteran's service-connected disabilities with the PTSD do not prohibit employment opportunities.  The examiner based his opinion on the fact that the Veteran was currently employed and had been so for several years.  He also noted that the Veteran denied any disciplinary issues at work in the past 12 months.

The Board acknowledges the Veteran's assertions that he could not find employment because of his PTSD in December 2009.  However, the evidence reflects that he has been employed since January 2010.  Furthermore, the Veteran has denied any problems at work.  The Board also finds the VA examiner's opinion on the issue of employability to be probative.  While the Veteran has asserted that his current employment is possible because he works the late shift and does not have to interact with others, he has not asserted that he cannot obtain or maintain substantially gainful employment.  Rather, the evidence reflects that the Veteran has maintained gainful employment for the majority of the period on appeal, and when he was not employed he was attending college.  He has not asserted that he was laid off from his previous job in 2008 because of his service-connected disabilities.  He has also not asserted that he was unable to find employment prior to May 2007 because of his service-connected disabilities.

The Board finds that the evidence is against a finding that the Veteran's service-connected disabilities prevent the Veteran from maintaining substantially gainful employment at any point during the period on appeal.  The Veteran has been substantially and gainfully employed during the majority of the period on appeal.  The Veteran has not asserted that he is unemployable on account of his service-connected disabilities and the medical evidence indicates that his disabilities do not preclude him from employment opportunities.  The Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of, and functional impairment due to, the Veteran's service-connected PTSD.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. When comparing the Veteran's psychiatric symptoms and social and occupational impairment with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the rating assigned and he does not have symptoms associated with this disability that have been unaccounted for by the schedular rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairment resulting from PTSD with the pertinent schedular criteria does not show that his service-connected PTSD presents such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  Ultimately, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD at any time during the rating period on appeal is denied.

Entitlement to a TDIU at any time during the rating period on appeal is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


